UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU REPORTS CONSOLIDATED FOURTH QUARTER 2016 RESULTS ; [1] ; [2] Santiago, Chile, February 27, 2017 – CCU announced today its consolidated financial results for the fourth quarter ended December 31, 2016: · Consolidated Volumes increased 8.6%, driven mostly by the Chile Operating Segment, where we achieved 9.6% volume growth, followed by the International Business Operating Segment with 6.3% volume growth, and the Wine Operating Segment with 5.2% volume growth. · Net sales increased 6.2% as a result of the 8.6% volume increase, and 2.2% decrease in average prices in CLP terms. · EBITDA increased 14.7%, where the main driver of the increase was the Chile Operating Segment with an increase of 17.7%, followed by the International Business Operating Segment with 1.4%. This was partially offset by the 0.8% decrease in EBITDA of the Wine Operating Segment. · Net income increased 44.8% this quarter. · Earnings per share increased 44.8% due to a higher Net income. Key figures Q4´16 Q4´15 Total change % (In ThHL or CLP million unless stated otherwise) Volumes 6,949 8.6 Net sales 451,952 6.2 Gross profit 248,506 3.9 EBIT 69,263 17.5 EBITDA 91,884 14.7 Net income for the period 38,287 44.8 Earnings per share (CLP) 103.6 44.8 Key figures YTD '16 YTD '15 Total change % (In ThHL or CLP million unless stated otherwise) Volumes 23,927 3.6 Net sales 1,498,372 4.0 Gross profit 813,296 0.5 EBIT 204,937 (2.1) EBITDA 286,504 (0.8) Net income for the period 120,808 (1.9) Earnings per share (CLP) 326.9 (1.9) [1] For an explanation of the terms used please refer to the Glossary in Further Information and Exhibits. Figures in tables and exhibits have been rounded off and may not add up exactly to the total shown. [2] All references in this Press Release shall be deemed to refer to Q4’16 figures compared to Q4’15 figures, unless otherwise stated. 3 See Exhibit 6: Results 2015 as previously reported and current adjustments. PRESS RELEASE COMMENTS FROM THE CEO We are pleased to present strong performance for the fourth quarter, both in terms of volumes and results. Our consolidated volumes increased by 8.6% with market share gains in the Chile and the International Business Operating segment; in the domestic business of the Wine Operating segment we see a slight decline in volume market share, but a slight increase in value market share. We continue to see the benefits of the ExCCelencia CCU program especially in logistics, and we start to see the results of the reorganization of our route to market in Chile and Uruguay. Our consolidated EBITDA increased by 14.7% driven mostly by the Chile and International Business Operating segments. As a consequence we achieved significant EBITDA margin expansion of 163 bps from 20.3% to 22.0%, and a Net Income increase of 44.8%, indicating a turnaround after two weak quarters. We look back on a year with extraordinary difficult external circumstances, the most significant elements being the strong devaluation of the ARS, a slow economic environment in all countries where we operate, the new Food Labeling Law in Chile, and intense competition in all categories. The fourth quarter results bring us to a full year EBITDA and Net Income of CLP 284,180 million and CLP 118,457 million respectively, close to 2015 levels. The Chile Operating segment EBITDA increased 17.7%, as a result of 12.8% top-line growth, driven by 9.6% higher volumes. Despite an aggressive competitive environment we were able to increase our market share, while we remain focused on our revenue management initiatives. The implementation of the combined route to market of the beer and non-alcoholic categories enabled us to capture additional efficiencies and improve the service level of our logistics operations. All-in our EBITDA margin expanded 104 bps from 24.0% to 25.0%. The International Business Operating segment, which consists of the operations in Argentina, Uruguay and Paraguay, reported an EBITDA increase in CLP terms of 1.4%, despite a decrease in our top-line of 6.0%. We regained volume momentum in the segment growing 6.3% driven mostly by Argentina, however our top line decreased as a consequence of the devaluation of the ARS against the CLP. With our revenue management efforts we strive to keep up with the high level of inflation, while our USD denominated cost base is affected by the devaluation of the ARS. We implemented initiatives to deliver efficiencies that compensated the negative currency translation effect. As a result of the beforementioned factors, our EBITDA margin improved 130 bps from 16.6% to 17.9%. The Wine Operating segment EBITDA decreased 0.8%. Top-line increased 7.0% as a result of 5.2% increase in volumes, mostly driven by our export business. Despite a negative exchange rate effect as a result of the 4.6% appreciation of the CLP against the USD, our prices increased 1.7% in CLP terms. The top-line growth was offset by a 9.0% 4 increase in the Cost of sales per hectoliter, driven by a higher wine mix related to the 2016 harvest which had a higher cost of the grape. All in, the EBITDA margin contracted 156 bps from 21.5% to 19.9%. With the fourth quarter result we are finishing a difficult year in great shape, reinforcing our Strategic Plan 2016-2018 with a double focus: growth and efficiencies, and in line with that we will continue our efforts in revenue management, efficiencies and brand execution excellence during the year 2017. 4 Excluding from Cost of sales Q4´15 the CLP 2,217 million reclassification of MSD&A to Cost of sales that occurred during Q4´15. PRESS RELEASE CONSOLIDATED INCOME STATEMENT HIGHLIGHTS FOURTH QUARTER (Exhibit 1) · Net sales increased 6.2% as a result of 8.6% higher volumes, driven by volume growth in all our Operating segments, and 2.2% lower average prices in CLP terms. The decrease in average prices in CLP terms is caused by the negative translation effect of Net sales in the International Business Operating segment to CLP, as the ARS has devaluated 61.3% against the CLP. · Cost of sales increased 9.0% in line with the 8.6% volume increase. Our Cost of sales per hectoliter increased 0.4%, partially driven by price increases in sugar and grapes. · Gross profit increased 3.9% as Net sales increased 6.2%, partially offset by the 9.0% increase in Cost of sales. · MSD&A decreased 2.5% mostly explained by the good results of the ExCCelencia CCU program and the translation effect of the MSD&A of the International Business Operating segment to CLP. Our MSD&A as a percentaje of Net sales decreased 330 bps. · EBITDA increased 14.7% as a result of the 3.9% increase in Gross profit and the 2.5% decrease in MSD&A. EBITDA margin increased 163 bps. · Non-operating result improved by 89%, mostly due to a better result of Central Cervecera de Colombia S.A.S., and one-off negative effects during the fourth quarter of 2015
